Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 1 of 27 PagelD #: 6

EXHIBIT “A”
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 2 of 27 PagelD #: 7

 
  

EFiled: Oct 07 2020 12:18PIMé#1.
Transaction ID 65997771 :

IN THE SUPERIOR COURT OF THE STAIR OR DETR A

TYNEKA CEPHAS, )
)
— ) C.A. NO.:
Plaintiff, ) TRIAL BY JURY DEMANDED
)
V. )
THOMAS OLIVER, JR.,
ROBERT J. TRACY AND )
CITY OF WILMINGTON, a )
Municipal Corporation of the )
State of Delaware, )
Defendants.
COMPLAINT
THE PARTIES

(Allegations Common to All Counts)
1. Plaintiff, Tyneka Cephas, is a resident of the State of Delaware.
2. Defendant Thomas Oliver ("Oliver") is a Delaware resident, whose
last known address is 2 Queens Way, Apt. 2, Newark, Delaware 19713.
3. Defendant the City of Wilmington (“Wilmington”) is an incorporated
municipality within the State of Delaware.
4. Wilmington operates a police department known as the Wilmington

Police Department.
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 3 of 27 PagelD #: 8

5. Defendant, Robert J. Tracy (“Chief Tracy”), was at all times relevant
herein the Chief of the Wilmington Police Department and as such, an employee of
Wilmington.

6.  Atall times relevant to the claims asserted herein Oliver was
employed by Wilmington as a police officer within the Wilmington Police
Department and acting within the course and scope of his employment. He is sued
individually and in his official capacity.

7.  Atall times relevant to the claims asserted herein Chief Tracy was
employed by Wilmington and acting within the course and scope of his
employment. He is sued individually and in his official capacity.

8.  Atall times relevant hereto, Chief Tracy was responsible for the
management and control of the Wilmington Police Department and was
responsible for employing police officers in Wilmington. Chief'Tracy was also
responsible for the implementation and administration of the policies, customs,
practices, and procedures of the Wilmington Police Department. He was also
responsible for the hiring, screening, training, supervision, retention, discipline,
counsel, and control of the employees of the Wilmington Police Department,
including defendant Oliver.

9. Plaintiff is seeking damages under federal and state law pursuant to

the claims for relief specified below.
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 4 of 27 PagelD #: 9

10. Wilmington received notice of this claim by way of certified letter on
September 30, 2019, thus satisfying the notice requirement of City of Wilmington,
DE Code of Ordinances: Article I, Sec. 2-3. — Notice of claims against City of
Wilmington.
FACTUAL ALLEGATIONS
A. Agency

11. Plaintiff incorporates by reference all preceding paragraphs as though
stated fully herein.

12. At all times relevant hereto Oliver was a police officer employed by
Wilmington within the Wilmington Police Department.

13. Oliver was at all times employee of Wilmington which was responsible
for employing and supervising him.

14. At all times and in all matters relevant hereto, Wilmington was the
principal and its agent was Oliver. Wilmington manifested an intention that Oliver
become its agent and act upon its behalf. Oliver was empowered by Wilmington to
perform duties and functions undertaken on behalf of Wilmington and the
Wilmington Police Department. Oliver accepted and consented to serve and act on
their behalf as its agent. Oliver consented to be subject to Wilmington’s control.

15. All acts, if any, initially done outside the scope of that consent or

ratified, confirmed, adopted, acquiesced in, and not repudiated by defendants. Such
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 5 of 27 PagelD #: 10

acts were enabled by the agency relationship.

16. Oliver’s actions were the kind defendants expected him to perform. His
conduct was not unexpected by defendants. His actions occurred substantially within
the authorized time and space limits placed upon him by defendants. Oliver was
actuated at least in part by a purpose to serve defendants.

17. All Oliver’s contacts with Plaintiff were made pursuant to his regular
and routine job duties.

18. Upon information and belief, Oliver’s misconduct was authorized,
sanctioned, ratified, acquiesced in or approved by Chief Tracy in Wilmington.

19. Atall times pertinent to the claims asserted herein, Wilmington is
responsible for the actions of Chief Tracy and Oliver through respondeat superior.

B. Fiduciary Relationships

20. Plaintiff incorporates by reference all preceding paragraphs as though
stated fully herein.

21. A fiduciary relationship existed between Plaintiff on the one hand, and
Oliver and defendants on the other. These relationships are characterized by the
highest degree of trust, confidence, good faith, honesty and candor, as well as a
prohibition against self-dealing.

22. This special fiduciary relationship was formed due to the actions of

Plaintiff's and the public and whole and trusting their safety to defendants.
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 6 of 27 PagelD #: 11

23. Asa result of placing this trust, defendant Oliver gained influence,
superiority, and responsibility over Plaintiff.

C. Facts

24, Plaintiff incorporates by reference all preceding paragraphs as though
stated fully herein.

25. The defendants and/or their agents failed to perform a proper
background check prior to hiring Oliver or to meet the standard of care for
background checks in a police department.

26. The defendants issued various policies, procedures and training on
prohibited acts while on duty to include littering, reading periodicals, and eating.
Sexual acts were not prohibited acts while on duty.

27. On or about October 16, 2018, defendant Oliver was on duty, in
uniform, and in his marked patrol vehicle working as a Wilmington police officer
employed by Wilmington.

28. At the same time and place, Plaintiff and Oliver’s path crossed within
the city of Wilmington.

29. Atthe same time and place, Plaintiff was under the influence of alcohol.

30. Atthe same time Plaintiff had a capias for her arrest.

31. Onor about October 16, 2018 Oliver knew, or should have known, that

Plaintiff had a capias for her arrest.
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 7 of 27 PagelD #: 12

32. Defendant Oliver ordered Plaintiff to get into his vehicle.

33. Plaintiff began to enter the rear of Defendant Oliver’s patrol vehicle
because she believed she was under arrest.

34, Defendant Oliver then ordered Plaintiff to sit in the front passenger seat
of his patrol vehicle.

35. Uponentering the front passenger seat of the patrol vehicle, Defendant
Oliver asked Plaintiff questions about the capias.

36. Defendant Oliver then locked the door to his patrol vehicle.

37. Oliver told Plaintiff that if she performed oral sex on him he would not
arrest her on the capias.

38. Plaintiff attempted to exit the vehicle, but was unable to because the
door was locked.

39. Plaintiff trusted Oliver since he was a police officer, in uniform and in
his patrol vehicle.

40. Plaintiff had two choices to make: perform oral sex on Oliver or go to
jail.

41. Any reasonable person, especially one under the influence of alcohol,
would believe that they were under arrest.

42. Plaintiff believed that she was under arrest.

43. Plaintiff believed that she would be released if she performed oral sex
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 8 of 27 PagelD #: 13

on Oliver.

44, Oliver, through his training as a Wilmington Police Officer, had the
knowledge, experience, and skills necessary whereby he knew or should have known
that Plaintiff was under the influence of alcohol.

45. At the same time and place, while defendant Oliver was on duty, in
uniform, and in his patrol vehicle, Plaintiff performed oral sex on and had sexual
contact with Oliver (“sexual act’).

46. Plaintiff was unable to consent to any sexual act as she was under the
influence of alcohol.

47. Plaintiff was unable to consent to a sexual act with the arresting officer
because she was under arrest or had a reasonable belief of being under arrest.

48. Oliver was in a position of superior power and authority over a person
who had a capias and was under the influence of alcohol.

49. Onor about October 16, 2018 Plaintiff was subject to sexual assault,
sexual abuse, unlawful sexual intercourse, and rape when Oliver performed the
sexual act with her and used his position of authority as a Wilmington police officer
to engage in oral sex with Plaintiff.

50. Onor about October 16, 2018 Oliver knew, or should have known
that Plaintiff was intoxicated and was incapable of providing consent to any sexual

act with him.
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 9 of 27 PagelD #: 14

51. Onor about October 16, 2018 Oliver knew, or should have known
that Plaintiff believed that she was under arrest and was incapable of providing
consent to any sexual act with him.

52. Onor about October 16, 2018 Oliver knew, or should have known
that Plaintiff feared for her safety and was therefore incapable of providing consent
to any sexual act with him.

53. Oliver was aided in accomplishing the torts mentioned herein by the
existence of his agency relation with Wilmington and his role as a police officer.

D. Causation

54. Plaintiff incorporates by reference all preceding paragraphs as though
stated fully herein.

55. The willful, wanton, and reckless actions of the defendants were the
proximate cause of separate and distinct immediate and long-term injuries and
conditions which Plaintiff suffered. The actions of each defendant played a
determinative role in these injuries. The recklessness and gross negligence of the
defendants was a substantial or motivating factor in causing Plaintiffs

injuries.
E. Injuries

56. Plaintiff incorporates by reference all preceding paragraphs as though

stated fully herein.
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 10 of 27 PagelD #: 15

57. Plaintiff's separate and distinct immediate and long term injuries and
conditions, which were the result of sexual abuse, include, but are not limited to,
rape, lack of intimacy, guilt, emotional pain and distress, fear, fright, shame,
humiliation, anger, loss of enjoyment of life, embarrassment, and other temporary
or permanent personal injuries.

ALLEGATIONS REGARDING THE DEFENDANTS’ CONDUCT

58. Plaintiff incorporates by reference all preceding paragraphs as though
stated fully herein.

59. The individual defendants’ actions violated clearly established federal
constitutional rights of which any public official, especially one serving as a police
officer, would have known.

60. The individual defendants’ actions were willful, reckless, oppressive,
outrageous and taken with evil motive, in bad faith, out of personal animus, and
without any reasonable grounds to support them.

61. Atall times material hereto the individual defendants and their agents
were acting under color of law. The federal constitutional deprivations described
herein are fairly attributable to the State.

62. The actions of the defendants and their agents or employees were
deliberately, intentionally, willfully, purposefully, and knowingly done in violation

of federal constitutional rights and because of the exercise of those rights.
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 11 of 27 PagelD #: 16

63. The defendants either knew or showed a negligent or reckless
disregard for the matter of whether their conduct violated federal constitutional
rights.

64. The defendants’ actions were outrageous and taken with evil motive,
in bad faith, out of personal animus and without any reasonable grounds to support
them.

65. The defendants’ actions were wanton and malicious or taken with
reckless indifference to federal constitutional rights.

66. The exercise of rights under the U.S. Constitution made a difference
in all actions adverse to Plaintiff.

67. The exercise of these rights was a motivating, substantial or
determinative factor in all actions adverse to Plaintiff.

68. The defendants did not reasonably believe that the actions they took
were necessary to accomplish any legitimate governmental purpose.

69. The defendants’ actions were motivated by bias, bad faith, and
improper motive.

70. The defendants’ actions constitute an abuse of governmental power.

71. The defendants’ actions do not further any narrowly drawn important,

substantial or compelling governmental interest.

10
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 12 of 27 PagelD #: 17

72. The defendants’ actions are not so reasonable as to further any
governmental interest asserted and do not closely fit the goal of serving those
governmental interests.

73. The actions of the defendants were taken pursuant to Wilmington’s
customs and/or practices and were authorized, sanctioned, implemented, permitted,
and ratified by officials functioning at a policy making level.

74. By the policy, custom, and/or practice of officials functioning at a
policy making level, defendants have caused a deprivation of constitutional rights.
Additionally, defendants must have known, or reasonably should have realized,
from the nature of their conduct that their policy, custom and/or practice was
causing or was likely to cause violations of federal constitutional rights.

COUNT I (42 U.S.C. § 1983 Monell Claim)

75. Plaintiff incorporates by reference all preceding paragraphs as though
stated fully herein.

76. Wilmington adopted and maintained a policy, practice, or custom of
deliberate indifference to instances of known or suspected sexual abuse and
unlawful sexual intercourse of the public by police officers, while on duty, in
uniform and in a marked police vehicle.

77. The failure of Wilmington and Chief Tracy to take action necessary to

prevent the sexual abuse and unlawful sexual intercourse of the public by

11
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 13 of 27 PagelD #: 18

providing training, policies and procedures on various prohibited acts while on
duty to the exclusion of sexual acts, is an example of this policy, practice, or
custom of deliberate indifference to the constitutional rights of persons such as
Plaintiff.

78. These policies, practices, or customs created a climate which
facilitated sexual abuse and unlawful sexual intercourse of the public by police
officers.

79. Those policies, practices, or customs adopted or maintained by
defendants directly and proximately caused the violation of Plaintiff's bodily
integrity when she was raped, sexually abused, and had unlawful sexual
intercourse with Oliver.

80. Defendants acted with a degree of culpability that shocks the
conscience.

81. The actions of defendants were reckless, intentional, and wanton and
merit an award of punitive damages.

82. Plaintiffs constitutional right to be free from state-imposed violations
of bodily integrity has been denied under the Fourteenth Amendment of the U.S.
Constitution and 42 U.S.C. § 1983.

UNT II (Assault. Battery and False Imprisonment

12
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 14 of 27 PagelD #: 19

83. Plaintiff incorporates by reference all preceding paragraphs as though
stated fully herein.

84.  Atall times relevant hereto, defendants had actual or constructive
knowledge and actual notice of prior misconduct by Oliver which endangered the
public and subjected them to sexual abuse and unlawful sexual intercourse.

85. The acts of Oliver toward Plaintiff are crimes in Delaware under, inter
alia, 11 Del. C. §§ 615, 767, 769, 772, 773, 774, 780A, and 781. They also
constituted civil assault, battery and false imprisonment. These intentional torts
occurred during the normal course of his routine and regular employment duties.

86. Under agency principles her employer, the defendants are legally
responsible for these torts.

87. The actions of defendants were willful, wanton or oppressive and
merit an award of punitive damages.

88. Plaintiffs right be free of assault, battery and false imprisonment has
been denied under the common law of the State of Delaware.

COUNT III (Negligence)
89. Plaintiff incorporates by reference all preceding paragraphs as though

stated fully herein.

13
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 15 of 27 PagelD #: 20

90. Atall times relevant hereto, defendants had actual or constructive
knowledge and actual notice of prior misconduct by Oliver which endangered
students and subjected them to sexual abuse.

91. Defendant Oliver owed a duty of care to Plaintiff, under the
circumstances then existing.

92. Defendant breached his duty by raping and/or engaging in unlawful
sexual intercourse with Plaintiff.

93. Asadirect and proximate result of defendant’s negligence, Plaintiff
has been injured.

94. Theactions of Oliver were willful, wanton or oppressive and merit an
award of punitive damages.

95. Plaintiff's right be free of negligence has been denied under the
common law of the State of Delaware.

COUNT IV (Gross Negligence

96. Plaintiff incorporates by reference all preceding paragraphs as though
stated fully herein.

97.  Atall times relevant hereto, defendants had actual or constructive
knowledge and actual notice of prior misconduct by Oliver which endangered the

public and subjected them to sexual abuse and/or unlawful sexual intercourse.

14
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 16 of 27 PagelD #: 21

98. Defendants owed a duty of care to the Plaintiff under the
circumstances then existing.

99. Defendants intentionally, willfully, wantonly, recklessly, and with
gross negligence breached their duty to the Plaintiff by hiring, retaining, and
failing to supervise Oliver, failing to warn Plaintiff, allowing Plaintiff to be in the
front seat of Oliver’s patrol vehicle, and failing to protect the Plaintiff from the
foreseeable criminal acts of Oliver when they knew or should have known that
Oliver posed a danger to Plaintiff.

100. Defendants’ breach of duty constituted an intentional failure to
perform a manifest duty in reckless disregard of the consequences to all
foreseeable victims of Oliver, including Plaintiff.

101. Defendants evidenced a conscious disregard for the risk of harm to the
foreseeable victims of Oliver, the public within the City of Wilmington and
Plaintiff.

102. As a direct and proximate result of the defendants’ gross negligence
and intentional, willful, wanton, and reckless acts, Plaintiff has been injured. The
actions of the defendants were willful, wanton or oppressive and merit an award of
punitive damages.

103. Plaintiffs right be free of gross negligence by defendants has been

denied under the common law of the State of Delaware.

15
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 17 of 27 PagelD #: 22

COUNT V (Breach of Fiduciary Duty)

104. Plaintiff incorporates by reference all preceding paragraphs as though
stated fully herein.

105. Atall times relevant hereto, defendants had actual or constructive
knowledge and actual notice of prior misconduct by Oliver which endangered
students and subjected them to sexual abuse.

106. Defendants owed various fiduciary duties to Plaintiff.

107. Defendants grossly breached those fiduciary duties.

108. Asa direct and proximate result of the defendants’ breach of fiduciary
duties, Plaintiff has been injured.

109. The actions of the defendants were willful, wanton or oppressive and
merit an award of punitive damages.

110. Plaintiff's rights have been denied under the common law of the State
of Delaware.

WHEREFORE, Plaintiff prays that the Court enter judgment against each
defendant, jointly and severally, for compensatory damages, punitive damages,
costs and pre and post judgment interest, and attorney’s fees and such other and

further relief as the Court deems just and proper.

16
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 18 of 27 PagelD #: 23

Dated: October 7, 2020

Hudson & Castle Law, LLC

/s/ Joshua J. Inkell, Esq.
Joshua J. Inkell, Esq. #5620
2 Mill Road, Suite 202
Wilmington, DE 19806
Phone (302) 428-8800
josh@hudsoncastlelaw.com
Attorney for Plaintiff

 

17
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 19 of 27 PagelD #: 24

EFiled: Oct 07 2020 12:18PM4r
Transaction ID 65997771 '

IN THE SUPERIOR COURT OF THE ST&PR OMB ERM Qanery

TYNEKA CEPHAS, : C.A. No.:

 

Plaintiff,

7 - TRIAL BY JURY DEMANDED

THOMAS OLIVER, JR.,
ROBERT J. TRACY and
CITY OF WIMINGTON,

Defendants.

AFFIDAVIT OF COUNSEL PURSUANT TO RULE 3(a)(1)(ii) AND (iti)
STATE OF DELAWARE :
NEW CASTLECOUNTY:

I, JOSHUA J. INKELL, ESQ., having been duly sworn, do depose and say:

1. Iam counsel for Tyneka Cephas in the above-captioned action.

2. This action involves a claim for personal injuries.

———3-Documentation of medical records, expenses, and tax returns will — —

be supplied within thirty days of the entry of appearance on behalf of Thomas

Oliver, Jr., Robert J. Tracey, and the City of Wilmington.

fpf

”

 

ay Cs. fg ESQ.

Sworn to and subscribed Zz. me 6n O tober_7_ , 20

Le

ra
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 20 of 27 PagelD #: 25

EFiled: Oct 07 2020 12:18P
Transaction ID 65997771
IN THE SUPERIOR COURT OF THE SF&f&NOFNaDE-AWRARAML

 

TYNEKA CEPHAS : C.A.No.:

Plaintiff,

V. : TRIAL BY JURY DEMANDED

THOMAS OLIVER JR.,
ROBERT J. TRACY, and
CITY OF WILMINGTON,

Defendants.

SUMMONS

TO SHERIFF OF NEW CASTLE COUNTY:
YOU ARE COMMANDED:

To summon the above-named Defendants so that, within 20 days after
service hereof upon Defendant, exclusive of date of service, Defendant shall
serve upon JOSHUA J. INKELL, ESQ., Plaintiffs attorney, whose address is 2
Mill Road, Suite 202, Wilmington, Delaware 19806, an Answer to the
Complaint (and, if an affidavit of demand has been filed, an affidavit of
defense).

To serve upon Defendant a copy hereof and of the Complaint (and of the

affidavit of demand if any has been filed by Plaintiff).

DATE: Lisa M. Gonzalez
Chief Deputy Prothonotary

 

Per Chief Deputy
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 21 of 27 PagelD #: 26

TO THE ABOVE NAMED DEFENDANTS:

In case of your failure, within 20 days after service hereof upon you,
exclusive of the day of service, to serve on Plaintiffs attorney named above an
Answer to the Complaint (and, if an affidavit of demand has been filed, an
affidavit of defense), judgment by default will be rendered against you for the

relief demanded in the Complaint (or in the affidavit of demand, if any).

Lisa M. Gonzalez
Chief Deputy Prothonotary

 

Per Chief Deputy

DATE:
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 22 of 27 PagelD #: 27

EFiled: Oct 07 2020 12:18PNgg
Transaction ID 65997771 { we:
Case No. N20C-10-061 AML %&

IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 
  

TYNEKA CEPHAS : C.A. No.:
Plaintiff,
V. : TRIAL BY JURY DEMANDED
THOMAS OLIVER, JR.,
ROBERT J. TRACY, and
CITY OF WILMINGTON,
Defendants.
PRAECIPE
TO: Office of the Prothonotary
Superior Court
New Castle County Courthouse
500 N. King Street
Wilmington, DE 19801
PLEASE ISSUE Summons and Complaint to the Sheriff of New Castle
County for service upon the following Defendants:

THOMAS OLIVER, JR. whose last known address is:

2 Queens Way, Apt. 2,
Newark, DE 19713

ROBERT J. TRACY whose last known address is:

2401 Baynard Blvd
Wilmington, DE 19820
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 23 of 27 PagelD #: 28

CITY OF WILMINGTON, who can be served by serving:

Mayor Michael S. Purzycki
City of Wilmington
Louis L. Redding City/County Building,
800 N. French Street, 9th Floor
Wilmington, DE 19801

Hudson & Castle Law, LLC

/s/ Joshua J. Inkell, Esq.
Joshua J. Inkell, Esq. #5620
2 Mill Road, Suite 202
Wilmington, DE 19806
Phone (302) 428-8800
josh@hudsoncastlelaw.com
Attorney for Plaintiff

Dated: October 7, 2020
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 24 of 27 PagelD #: 29

EFiled: Oct 07 2020 12:18P
Transaction ID 65997771
Case No. N20C-10-061 AML

IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 
  

TYNEKA CEPHAS, : C.A. No.:
Plaintiff,
Vv. : TRIAL BY JURY DEMANDED
THOMAS OLIVER, JR.,
ROBERT J. TRACY and
CITY OF WILMINGTON,

Defendants.

PLAINTIFF’S ANSWERS TO FORM 30 INTERROGATORIES

1. Give the name and present or last known residential and employment
address and telephone number of each eye-witness to the incident which is the
subject of the litigation.

A. Plaintiff, Tyneka Cephas, whose contact information is in the
Complaint.

B. Defendant, Thomas Oliver, Jr., whose contact information is in the
Complaint.

C. Defendant, Robert J. Tracy, whose contact information is in the
Complaint.

D. Defendant, City of Wilmington, whose contact information is in the
Complaint.

E. Plaintiff, Tyneka Cephas reserves the right to supplement this
response throughout the discovery process.

2. Give the name and present or last known residential and employment
address and telephone number of each person who has knowledge of the facts
relating to the litigation.
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 25 of 27 PagelD #: 30

A. The parties listed in Plaintiff’s Answer to Form 30 Interrogatories
No. 1, and some other family members and friends of Plaintiff,
personnel and associates of Hudson & Castle Law, LLC, 2 Mill
Road, Suite 202, Wilmington, DE, 19806, 302-428-8800; Plaintiffs
medical providers and New Castle County Police Department.

B. Plaintiff reserves the right to supplement this response throughout
the discovery process.

3. Give the names of all persons who have been interviewed in connection
with the above litigation, including the names and present or last known residential
and employment addresses and telephone numbers of the persons who made said
interviews and the names and present or last known residential and employment
addresses and telephone numbers of persons who have the original and copies of
the interview.

A. Plaintiff has been interviewed by her counsel, the contents of which
are protected under attorney-client privilege. Plaintiff is not in
possession of any transcribed statements to date, if they exist. It is
unknown to Plaintiff if the Defendants or any other eyewitness or
expert gave any recorded statements or produced reports.

B. Plaintiff reserves the right to supplement this response throughout
the discovery process.

4. Identify all photographs, diagrams or other representation made on
connection with the matter in litigation, giving the name and present or last known
residential and employment address and telephone number of the person having the
original and copies thereof. (In lieu thereof, a copy can be attached).

A. Not applicable. Plaintiff reserves the right to supplement this
response throughout the discovery process.

5. Give the name, professional address and telephone number of all expert
witnesses presently retained by the party together with the dates of any written
opinions prepared by said expert. If an expert is not presently retained, describe by
type the experts whom the party expects to retain in connection with the litigation.
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 26 of 27 PagelD #: 31

A. None at this time, other than plaintiff’s treating physicians. Plaintiff
reserves the right to identify and use at the time of trial, appropriate
liability, medical, and economic experts, if necessary.

B. Plaintiff reserves the right to supplement this response throughout
the discovery process.

6. Give a brief description of any insurance policy including excess
coverage, that is or may be applicable to the litigation, including:

(a) the name and address of all companies insuring the risk;
(b) the policy number;

(c) the type of insurance;

(d) the amounts of primary, secondary and excess coverage.

A. Not applicable.

7. Give the name, professional address, and telephone number of all
physicians, chiropractors, psychologists, and physical therapists who have
examined or treated you at any time during the ten year period immediately prior
to the date of the incident at issue in this litigation.

A. A complete list will be provided to Defendants or their counsel
following the filing of an Answer.

B. Plaintiff reserves the right to supplement this response throughout
the discovery process.

Hudson & Castle Law, LLC

/s/ Joshua J. Inkell, Esq.
Joshua J. Inkell, Esq. #5620
2 Mill Road, Suite 202
Wilmington, DE 19806
Phone (302) 428-8800
josh@hudsoncastlelaw.com
Attorney for Plaintiff

Dated: October 7, 2020
Case 1:20-cv-01712-CFC Document 1-1 Filed 12/17/20 Page 27 of 27 PagelD #: 32

EFiled: Oct 07 2020 12:18P
Transaction ID 65997771
Case No. N20C-10-061 AML

IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

  

TYNEKA CEPHAS, : C.A. No.:
Plaintiff,
Vv. : TRIAL BY JURY DEMANDED

THOMAS OLIVER, JR.,
ROBERT J. TRACY, and

 

CITY OF WILMINGTON,
Defendants. :
FORM 30 AFFIDAVIT
STATE OF DELAWARE :
: SS.
COUNTY OF NEW CASTLE :

BE IT REMEMBERED that on this 7 day of October, 2020, JOSHUA J.
INKELL, ESQUIRE, deposes and states that he is the attorney for the Plaintiff, that
he has read Plaintiffs’ Answers to Form 30 Interrogatories filed in this case and that
the statements and facts contained therein are true and correct to the best of his
knowledge, information and belief.

Hudson & Castle Law, LLC

/s/ Joshua J. Inkell, Esq.
Joshua J. Inkell (#5620)
2 Mill Road, Suite 202
Wilmington, DE 19806
Phone (302) 428-8800
josh@hudsoncastlelaw.com
Attorney for Plaintiff
Dated: October 7, 2020
